     Case 2:19-cv-00043-MCE-DB Document 23 Filed 07/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DE VOLKSBANK N.V. fka SNS REGIO               No. 2:19-cv-0043 MCE DB PS
         BANK N.V.,
12

13                       Plaintiff,                    ORDER
14            v.
15       NICHOLAS GEORGE BECK, an
         individual, and ANGELIQUE
16       VERSCHUUR, an individual,
17                       Defendants.
18

19           This matter came before the undersigned on June 5, 2020, pursuant to Local Rule

20   302(c)(19) for hearing of plaintiff’s motion for default judgment. (ECF No. 15.) Attorney Galen

21   Gentry appeared via video conference on behalf of the plaintiff. Defendants Nicholas George

22   Beck and Angelique Verschuur also appeared via video conference each on their own behalf. At

23   the hearing, the undersigned explained that in light of the appearance of the pro se defendants the

24   undersigned would continue the hearing of plaintiff’s motion to July 10, 2020, to allow the parties

25   an opportunity to meet and confer.1

26   ////

27
     1
       Because the defendants have appeared in this matter pro se, the matter has now been referred to
28
     the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).
                                                     1
     Case 2:19-cv-00043-MCE-DB Document 23 Filed 07/07/20 Page 2 of 2

 1           On July 1, 2020, defendants filed a motion seeking to set aside entry of default and

 2   noticed the motion for hearing on July 10, 2020. (ECF No. 22.) Local Rule 230 requires notice

 3   of at least twenty-eight days prior to the hearing for such a motion. However, on July 2, 2020,

 4   plaintiff filed a status report stating a willingness to continue the hearing of plaintiff’s motion for

 5   default judgment and defendants’ motion to set aside entry of default as doing so “would promote

 6   judicial economy and would not substantially prejudice any of the parties.” (ECF No. 21 at 2.)

 7   The undersigned agrees.

 8           Accordingly, IT IS HEREBY ORDERED that:

 9           1. The July 10, 2020 hearing of plaintiff’s motion for default judgment (ECF No. 15) and

10   defendants’ motion to set aside entry of default (ECF No. 22) is continued to Friday, August 7,

11   2020, at 10:00 a.m.;

12           2. On or before July 24, 2020, plaintiff shall file an opposition or statement of non-

13   opposition to defendants’ motion; and

14           3. On or before July 31, 2020, defendants may file a reply, if any.2

15   Dated: July 6, 2020

16

17

18

19

20
21   DLB:6
     DB\orders\orders.pro se\volksbank0043.cont.hrg2.ord
22

23

24

25

26
     2
      Without reference to the merits of either parties’ motion and in the absence of complete briefing,
27   given the appearance of all parties in this action the undersigned encourages the parties to
     continue to meet and confer to determine if a resolution can be reached that would allow this
28
     matter to proceed on the merits.
                                                         2
